          Case 2:19-cv-00084-JAM-DB Document 42 Filed 07/02/20 Page 1 of 2
                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA



CAMERON SHEPHERD,                               No. 2:19-cv-0084 JAM DB P

                  Plaintiff,

          v.

ROBERT NUESCHMID, et al.,
                                                ORDER & WRIT OF HABEAS CORPUS
                  Defendants.                   AD TESTIFICANDUM
                                         /

Cameron Shepherd, CDCR # V-77471, a necessary and material witness in a settlement
conference in this case on July 13, 2020, is confined in California State Prison, Sacramento
(SAC), in the custody of the Warden. In order to secure this inmate's attendance it is necessary
that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the
inmate before Magistrate Judge Carolyn K. Delaney, by Zoom video conference from his place
of confinement, to the U. S. District Court, Courtroom #24, 501 I Street, Sacramento, California
95814, on Monday, July 13, 2020 at 9:30 a.m.

                                 ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
          commanding the Warden to produce the inmate named above, by Zoom video
          conference, to participate in a settlement conference at the time and place above, until
          completion of the settlement conference or as ordered by the court. Zoom video
          conference connection information will be supplied to all parties via separate email.

       2. The custodian is ordered to notify the court of any change in custody of this inmate and is
          ordered to provide the new custodian with a copy of this writ.

       3. Any difficulties connecting to the Zoom video conference shall immediately be reported
          to Judy Streeter, Courtroom Deputy, at jstreeter@caed.uscourts.gov.


                      WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, SAC, P. O. Box 290002, Represa, CA 95671:

WE COMMAND you to produce the inmate named above to testify before Judge Delaney at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.

////

////
       Case 2:19-cv-00084-JAM-DB Document 42 Filed 07/02/20 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: July 1, 2020




DLB:9
DB/prisoner-civil rights/shep0084.841Z
